Per Curiam.
—An administrator is not chargeable with the consequences of a disastrous exercise of his discretion, unless it be accompanied with negligence so gross as to raise a presumption of wilful misconduct. Here, however, the order being to sell for cash, precluded every thing like discretion; nevertheless, the administrators thought proper (o leave a portion of the purchase money with the vendee, by reason of which it has been lost. At whose risk are they to be considered as having acted 1 The answer is in the administration account—at their own ; and there is no reason to doubt the correctness of the principle on which they charged themselves. Had the widow consented to the arrangement, the case might have been different as to her interest; and we intimate no opinion in respect of the claim of the heirs to the principal. No presumption of payment arises from lapse of time, as the last payment was in 1817 ; and the statute of limitation is out of the question in the case of a trust. Neither can her unsuccessful action of dower preclude her on principles of election ; for she had no election to make. And as to awarding an issue, or granting a review, these were matters of pure discretion properly exercised in the particular instance.
Decree affirmed.